UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted September 25, 2006*
                             Decided September 26, 2006

                                        Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1626

PRINCE E. FORYOH,                              Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division
      v.
                                               No. 05 C 2423
TRITON COLLEGE,
     Defendant-Appellee.                       John W. Darrah,
                                               Judge.

                                      O R D ER

      Prince Foryoh sued Triton College under 42 U.S.C. § 1983 alleging that he
was beaten in the course of an arrest on campus. The district court determined that
Foryoh’s claims were barred by the applicable two-year statute of limitations and
granted Triton College’s motion to dismiss. We affirm.

       In April 2005, Foryoh filed suit against Triton College, alleging false arrest
and excessive force arising out of an altercation with a fellow student three years
earlier that resulted in his arrest and beating by Triton College police officers.

      *
         After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 06-1626                                                                      Page 2

Upon his release from custody, Foryoh alleges that he sought medical treatment for
injuries sustained during the arrest. Foryoh was convicted of misdemeanor battery
related to the incident and served a sentence of conditional release. Triton College
moved to dismiss his complaint under Fed. R. Civ. P. 12(b)(6) due to the passage of
the statute of limitations. The district court granted the motion, determining that
Foryoh’s complaint had been filed outside the applicable two-year statute of
limitations, 735 ILCS 5/13-202, and that equitable tolling did not apply to extend
the deadline.

       On appeal, Foryoh argues that the district court applied the wrong statute of
limitations to his 42 U.S.C. § 1983 claims, arguing that the five-year “catch-all”
statute, 735 ILCS 5/13-205, rather than the two-year statute of limitations for
personal injuries, 735 ILCS 5/13-202, is proper. It is well-settled, however, that the
two-year period is the appropriate statute of limitations in Illinois for § 1983 claims.
735 ILCS 5/13-202; Evans v. City of Chicago, 434 F.3d 916, 934 (7th Cir. 2006).

       Foryoh next contends that even if the two-year limitations period applies to
his claims, the district court erred in finding that his filing was untimely. Although
he concedes that he filed his initial complaint more than three years after his
arrest, he argues that his claims accrued not upon the date of his arrest but on
either the date of his conviction, August 19, 2003 (one year, eight months and three
days before he filed his complaint), or the date his sentence ended, August 17, 2004
(eight months and five days before filing). However, a claim for false arrest under
§ 1983 accrues at the time of the arrest, Wallace v. City of Chicago, 440 F.3d 421,
423 (7th Cir. 2006), as would Foryoh’s excessive force claim, see Evans, 434 F.3d at
934. His original complaint, dated April 22, 2005, was filed more than three years
after his claims accrued—a year past the limitations period.** As for his argument
that his claims should be tolled until the date he finished serving his sentence of
conditional release, “nothing in either federal law or Illinois law tolls or delays the
running of an applicable statute of limitations on a § 1983 claim until criminal
proceedings are concluded.” Evans, 434 F.3d at 934.

                                                                          AFFIRMED.




       Because the defendant has not argued that Foryoh’s false arrest claim
      **

would necessarily imply the invalidity of his underlying conviction such that it
would be barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), we do not
address that issue here. See Okoro v. Bohman, 164 F.3d 1059, 1061 (7th Cir. 1999).